The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Any response to this restriction requirement requires an election of an invention and/or an election of inventions/species.

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claim(s) 1-4 drawn to an embodiment of an optical element, further specified in wherein the randomizing function is an overlaid diffuser;

Group II. Claim(s) 5-8, drawn to an embodiment of an optical element, further specified in wherein the randomizing function is provided by scaled lenslets in a one dimensional cylindrical or lenticular arrangement;

Group III. Claim(s) 9-11, drawn to an embodiment of an optical element, further specified in wherein the randomizing function is provided by randomly alternating concave and convex lenslets in a sinusoid-like pattern in a one dimensional cylindrical or lenticular arrangement;

.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). For example, in the instant case, the method as claimed in group IV can be performed without a configuration wherein the randomizing function is an overlaid diffuser as claimed in device group I. The method as claimed in group IV can be performed without a configuration wherein the randomizing function is provided by scaled lenslets in a one dimensional cylindrical or lenticular arrangement as claimed in device group II. Also the method as claimed in group IV may produce an optical element without a configuration wherein the randomizing function is provided by randomly alternating concave and convex lenslets in a sinusoid-like pattern in a one dimensional cylindrical or lenticular arrangement as claimed in group III. And Group I may have not scaled lenslets in a one dimensional cylindrical or lenticular arrangement as required in group II. Group I may have not scaled randomly alternating concave and convex lenslets in a sinusoid-like pattern in a one dimensional cylindrical or lenticular arrangement as required in group III.



Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the groups of invention require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 



Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

 

/JIE LEI/Primary Examiner, Art Unit 2872